Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 and 05/09/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Status of the Claims
	Claims 1, 4-6, 8-10 and 15-22 are pending.
Withdrawn Claims:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-6 and 10-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claim 1 to delete the limitation “wherein the composition is not substantially toxic when administered to a mammal”.

Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 7-13 under 35 U.S.C. 102(a)(1) as being anticipated by Hassett as evidenced by PubChemCID 22285, is withdrawn because of the: i) amendment of claim 1 to delete the limitation “flies”; and ii) cancellation of claims 7 and 11-13.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 5-13 under 35 U.S.C. 103 as being unpatentable over Hassett as evidenced by PubChemCID 22285, as applied to claims 1 and 7-13 above and in view of Levin, is withdrawn because of the: i) amendment of claim 1 to delete the limitation “flies”; and ii) cancellation of claims 7 and 11-13.
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Hassett as evidenced by PubChemCID 22285, as applied to claims 1 and 5-13 above and in view of Levin, is withdrawn because of the: i) amendment of claim 1 to delete the limitation “flies”; and ii) cancellation of claims 2-3, 7 and 11-13.
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Hassett as evidenced by PubChemCID 22285 in view of Levin, as applied to claims 1-3 above and further in view of Beers, is withdrawn because of the: i) amendment of claim 1 to delete the limitation “flies”; and ii) cancellation of claims 2-3, 7 and 11-14.
Response to the Applicant’s Arguments
Applicant’s arguments (see pages 4-10 of Remarks filed on 01/28/2022), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’: i) amendment of claim 1 to delete the limitation “flies”; and ii) cancellation of claims 2-3, 7 and 11-14, necessitates new grounds of rejection set forth below in the instant rejection. 

Election/Restrictions
	Applicants’ election with traverse (see page 2 of Remarks filed on 05/09/2022), of beetle, as a single disclosed insect, is acknowledged and entered.
	Applicants traverse the species election requirement on the grounds that all the recited insect species of newly added claims 15-22, were allegedly examined on the merits in the Office action mailed on 09/29/2021, without requiring species election. Please see page 2 of Remarks filed on 05/09/2022.
	However, the Applicants’ arguments are not found to be persuasive for the reasons below.
	1) The rejections in the Office action mailed on 09/29/2021, was based on 07/02/2020 claim listing (claims 1-14). Independent claim 1 of the 07/02/2020 claim listing, recites a Markus group of insects (flies, moths, beetles, bees, wasps, yellow jackets, cockroaches, bed bugs, and silverfish). 
Since art was found that reads on “flies” of the Markush-type claim 1 (see Office action mailed on 09/29/2021), the search was not extended unnecessarily to all species. Please see MPEP 803.02.
2) The 07/02/2020 claim listing does not contain dependent claims reciting any of the species of Markush-type claim 1. Therefore, the claims were examined without requiring species election.
3) Applicants: i) amended claim 1 to delete the limitation “flies”; and ii) newly added dependent 15-22, each reciting the species of Markush-type claim 1 (see claim listing filed on 01/28/2022), which necessitates the requirement for election of species. 
The species requirement is still deemed proper and is therefore, made FINAL.
Claims 15 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 1, 4-6, 8-10 and 16 are subject of the Office action below.






Claim Rejections - 35 USC § 112
New Grounds of Rejections Necessitated by Applicants’ Claim Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the mammal is human” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 lacks antecedent basis because claim 1 from which claim 10 depends, does not recite the limitation of “a mammal”.

Claim Rejections - 35 USC § 103
New Grounds of Rejections Necessitated by Applicants’ Claim Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighian et al (hereinafter, “Haghighian”, Pestycydy, 2008, (1-2), 51-59) in view of Levin (U.S. patent No. 5,166,193, issued on 11/24/1992, cited in the previous Office action).
	Applicants’ invention is based on the use of erythritol for killing or impairing an insect (see instant specification, e.g., page 2, lines 1-7). The specification discloses only one working example of killing or impairing reproduction in a fly (Drosophila melanogaster), with erythritol. Please see instant specification at pages 8-14, Examples 1-6 and Figures 1-8.
Base on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a method of killing or impairing reproduction in a Markus group of insects (moths, beetles, bees, wasps, yellow jackets, cockroaches, bed bugs, and silverfish). However, none of the Applicants’ work involves killing or impairing reproduction in a moth, beetle, bee, wasp, yellow jacket, cockroach, bed bug, or silverfish, with erythritol.
 Applicants’ claimed invention is directed to a method of killing or impairing reproduction in an insect1, comprising administering to the insect:
about 0.1M to about 10M of erythritol; and 
at least one additive2.
Similar to method claim 1, Haghighian teaches administering a plant extract comprising erythritol to adult flour beetle, in order to evaluate the effect on repellency, growth and ovicidal activity. Please see abstract and pages 53-54, under the title “MATERIALS AND METHODS”.
The number of hatched larvae and number of adults appearing in F1 generation after treatment, was lower than in the control sample. Please see Figure 2. Haghighian concludes from the results of the study that the extract comprising erythritol could be regarded as a potential insecticide, growth retardant or ovicide for control of insects (see page 57). 
Regarding claim 1, the recited “about 0.1M to about 10M of erythritol”, is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the specific amount of erythritol, would have included, but not have been limited to, i) type of insect; and ii) the age, weight, sex of the insect. 
Thus, specific amount of erythritol, that would have actually been administered would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed “about 0.1M to about 10M of erythritol”.
Haghighian is not explicit in teaching at least one additive3 in the composition.
However, the claimed invention would have been obvious over Haghighian because it was known in the art that additive such as odorant to can be incorporated into a composition for controlling pests such as insects.
For example, Levin discloses incorporation of broad or specific attractants into the composition, ranging from relatively simple odorants to pheromones, in order to induce the pests to take the bait including the non-metabolized or little metabolized active ingredients (see reference claims 1, 4 and column 1, lines 9-13. Levin relates to a method for killing pests, especially insects, comprising exposing the pests to a substance which is non-metabolized or little metabolized and is not toxic to humans. Please see abstract and column 3, lines 19-20.
 Similar to Haghighian (see discussions above), Levin discloses erythritol among the exemplary active substances which have been demonstrated to be non-metabolized or little metabolized. Please see column 2, lines 43-63 and reference claim 7.
At the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Haghighian with Levin in order to arrive at the invention of claim 1. The skilled artisan would have had a reasonable expectation that the incorporation of an attractant (e.g., odorant) into erythritol composition, would induce the at least one pest (e.g., beetle) to take the bait including the non-metabolized or little metabolized active ingredient (erythritol).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 4, Levin teaches aqueous composition comprising an active substance (see Example 1 and Example 3).
Regarding claims 8-9, each of the recited “about 0.5M to about 5.0M” (claim 8) and “about 0.5M to about 2.0M” (claim 9), of erythritol, is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the specific amount of erythritol, would have included, but not have been limited to, i) type of insect; and ii) the age, weight, sex of the insect. 
Thus, specific amount of erythritol, that would have actually been administered would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed “about 0.5M to about 5.0M” (claim 8) and “about 0.5M to about 2.0M” (claim 9), of erythritol.
Regarding claim 10, Levin teaches human (see discussions above).
Regarding claim 16, Haghighian teaches a beetle (see discussions above).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 

Claims 1, 4-6, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighian (Pestycydy, 2008, (1-2), 51-59) in view of Levin (U.S. patent No. 5,166,193, issued on 11/24/1992, cited in the previous Office action), as applied to claims 1, 4, 8-10 and 16 above and further in view of Parker (U.S. Pub. No. 20040062785, published 04/01/2004).
The limitation of claims 1, 4, 8-10 and 16 as well as the corresponding teachings of Haghighian and Levin, are described above, and hereby incorporated into the instant rejections. 
The inventions of claims 5-6 are similar to claim 1, however, claims 5-6 differ slightly in that the claims require, wherein the composition further comprise, for example, at least one sugar.
Haghighian and Levin differ from claims 5-6 only insofar as the cited references do not combine to explicitly teach the limitation of claims 5-6.
However, the claimed invention would have been obvious over Haghighian and Levin, because it was known in the art that food sources such as molasses to can be incorporated into a pesticidal composition.
For example, Parker discloses incorporation of food sources such as molasses, into a pesticidal composition, in order to promote ingestion and/or attract specific target pests (e.g., beetles). Please see abstract, ¶s 0014 and 0029.
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Haghighian and Levin with Parker, in order to incorporate food sources such as molasses, into a pesticidal composition of claim 1. The skilled artisan would have had a reasonable expectation that the composition would promote ingestion and/or attract specific target pests (e.g., beetles).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 

Conclusions
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        













    
        
            
        
            
        
            
    

    
        1 selected from the group consisting of moths, beetles, bees, wasps, yellow jackets, cockroaches, bed bugs, and silverfish.
        2 selected from the group consisting of an odorant, a peptide, a protein and a sodium salt
        3 selected from the group consisting of an odorant, a peptide, a protein and a sodium salt